DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 12 and 14 recite(s) nominal cartridge and device, in combination with product limitation encompassing those of claim 1.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal cartridge and device structures, these newly added claims may be subject to restriction by original presentation.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakashio et al. (US 2017/0162220).
Regarding claims 1, 4, 9, 12, 14, and 17, Nakashio discloses a magnetic recording medium, with a cartridge and a R/R device [0140], comprising a non-magnetic support, and a magnetic layer comprising ε-iron oxide powder, and a vertical squareness ratio of the magnetic recording medium is 0.6 or more (Abstract and [0178]).  Although Nakashio discloses that the vertical squareness ratio of the magnetic recording medium is 0.6 or more, Nakashio fails to explicitly disclose that the property was measured after pressing the magnetic layer at a pressure of 70 atm as presently claimed.
However, Nakashio discloses that a calendaring treatment or a pressing treatment is performed after the preparation of the magnetic recording medium [0137].  While Nakashio is silent of the pressure used for the calendaring process, the magnetic recording medium still 
As such, the Examiner deems that Nakashio fully anticipates the claimed limitation despite the distinction in pressure when determining the property of the magnetic recording medium.  Moreover, a process limitation, as such, is not germane to the patentability of the claimed product unless it produces an unobvious difference, which does not appear to be the case.  
However, given the distinction, alternative to anticipation should it be shown that the difference in pressure does produce an invention that has an unobvious difference, the Examiner deems that Nakashio renders the claimed limitations obvious as the characterization methodology are both used to characterize the medium.  Nakashio provides clear guidance on what is a desirable vertical squareness ratio, as such the slight distinction in methodology would have been obvious to a person of ordinary skill in the art, to produce a medium capable of short-wavelength recording and have SNR [0008].  Furthermore, Nakashio discloses that the calendaring process can be adjusted as long as the surface roughness is obtained [0121].  Given that Nakashio does not impose any generalized limit of the pressure applied with using a calendaring process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure of 70 atm in order to obtain satisfactory surface characteristics in order to R/W a medium.
Regarding claims 2, 10, and 15, Nakashio discloses that the magnetic layer contains inorganic oxide-based particles [0059].
Regarding claims 5, 13, and 18, Nakashio discloses the elements as claimed [0078].

Regarding claim 7, Nakashio discloses a back coating layer as claimed [0122-0128].
Regarding claims 8 and 19, Nakashio discloses that the magnetic recording medium is a magnetic tape [0020].

Claims 3, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashio et al. (US 2017/0162220) as applied above, and further in view of Suzuki (US 2012/0196156).
Nakashio discloses inorganic oxide-based particles, however fails to disclose that the 
particles are composite particles of an inorganic oxide and a polymer as presently claimed.
However, the use of inorganic and polymer particles in the magnetic layer is known in the art as taught by Suzuki, which disclose that both inorganic and polymer particles, including coated colloidal particles, are well established in the art for use as non-magnetic particles in the magnetic layer of a magnetic recording medium [0062-0066].  Therefore, the Examiner deems that the generic nonmagnetic particles used in the base references and the claimed non-magnetic particles are known functional equivalents in suitable non-magnetic abrasive/filler particles used in magnetic recording media, as taught by Suzuki, above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various types of non-magnetic powders all serve the same general function (abrasive and/or protrusion formation for enhanced running characteristics) and are functional equivalents in the field of suitable non-magnetic filler/abrasive material used in magnetic recording media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Nakashio to utilize the claimed particles as taught by Suzuki, as such particles are known functional equivalents to other oxide-based non-magnetic particles added to magnetic layers of magnetic recording media/tapes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





Linda Chau
/L.N.C/            Examiner, Art Unit 1785  

/Holly Rickman/            Primary Examiner, Art Unit 1785